Per Curiam.

Respondent was admitted to practice in the First Judicial Department on March 22, 1954 and has been living in Florida since 1968.
*400Three charges were brought against respondent: 1. That he neglected to prosecute a negligence action; 2. that he issued checks when no funds were in the bank; and 3. that he failed to co-operate with the Grievance Committee.
The report of the Referee, which sustained only Charge No. 2, is supported by the evidence and is confirmed, and respondent is censured.
McGfvern, J. P., Markewich, Nunez, Kupeerman and Murphy, JJ., concur.
Respondent censured.